                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF


v.                                  Case No. 4:11-cr-40037-002


JAMONDO LEWIS                                                                     DEFENDANT

                                             ORDER

       Before the Court is Defendant Jamondo Lewis’s Motion for Sentencing Reduction under

the First Step Act Provision. (ECF No. 2114). The Court finds that no response is necessary and

that the matter is ripe for consideration.

                                        I. BACKGROUND

       On August 2, 2012, Defendant pleaded guilty to one count of conspiracy to distribute more

than 280 grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(iii), and 21

U.S.C. § 846. On June 7, 2013, the Court sentenced Defendant to 292 months of imprisonment

and 5 years of supervised release. On June 15, 2015, the Court reduced Defendant’s sentence to

235 months of imprisonment, pursuant to 18 U.S.C. § 3582(c)(2).

       On May 7, 2019, Defendant filed a motion requesting a sentence reduction under Section

404 of the First Step Act of 2018 (“FSA”). (ECF No. 2060). On May 14, 2019, the Court

appointed the Federal Public Defender to represent Defendant with regard to that motion. On June

18, 2019, Defendant’s counsel filed a supplement stating that Defendant is not eligible for relief

under the FSA and requesting that Defendant’s motion be withdrawn. (ECF No. 2070). On July

2, 2019, the Court granted that request and withdrew Defendant’s FSA motion.
       On March 16, 2020, Defendant filed the instant motion, reasserting his request for a

sentence reduction under the FSA. Defendant states that his attorney did not get his permission to

withdraw the previous FSA motion. Defendant states that he is a non-violent drug offender and

asks for the Court to decide if he is eligible for relief under the FSA.

                                         II. DISCUSSION

       Defendant asks the Court to determine whether he is eligible for a sentence reduction under

the FSA. For the following reasons, the Court determines that he is not entitled to this relief.

       Generally, a “court may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c). One exception to this rule is when a sentence modification is “expressly

permitted by statute.” 18 U.S.C. § 3582(c)(1)(B). The FSA expressly allows courts to reduce

sentences imposed for certain offenses. See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194, 5222. However, courts may only reduce a sentence pursuant to the FSA under certain

circumstances. See, e.g., United States v. Brown, No. 02-101 (JRT), 2019 WL 4888675, at *2 (D.

Minn. Oct. 3, 2019).

       The FSA is tied to a previous sentencing reform measure, the Fair Sentencing Act of 2010.

The Fair Sentencing Act of 2010 increased the amount of crack cocaine needed to trigger certain

statutory mandatory minimums for importation and distribution offenses and eliminated the

statutory mandatory minimum sentence for simple possession of crack cocaine. Dorsey v. United

States, 567 U.S. 260, 269-270 (2012). The Fair Sentencing Act, however, was not applied

retroactively, meaning that sentences for specific crack cocaine offenses handed down before

August 3, 2010 remained as originally imposed. Id. at 281; United States v. Orr, 636 F.3d 944,

958 (8th Cir. 2011). The FSA remedied this by allowing courts to apply the Fair Sentencing Act

retroactively, but only if a defendant was convicted of a “covered offense.” First Step Act of 2018,



                                                  2
132 Stat. 5194, 5222. The FSA defines a “covered offense” as an offense: (1) whose penalty was

modified by the Fair Sentencing Act and (2) that was committed before August 3, 2010. Id. “In

short, for Section 404 of the First Step Act to be applicable, a defendant must have committed a

specific offense involving crack cocaine before August 3, 2010.” United States v. Perez, No. CR

18-134 (JRT), 2020 WL 43008, at *2 (D. Minn. Jan. 3, 2020) (emphasis added).

       Defendant’s counsel withdrew his first FSA motion, in part, because his crack-cocaine

offense was committed after August 3, 2010. The Court agrees that Defendant is not eligible for

relief under the FSA for this reason. Although Defendant’s indictment included crack-cocaine

offenses that occurred before August 3, 2010, those charges were later dismissed on the

government’s motion. The charge Defendant ultimately pleaded guilty to involved a crack-cocaine

offense that occurred after August 3, 2010. Accordingly, Defendant is not entitled to a sentence

reduction under the FSA.

                                     III. CONCLUSION

       For the above-stated reasons, the Court finds that Defendant’s motion (ECF No. 2114)

should be and hereby is DENIED.

       IT IS SO ORDERED, this 18th day of March, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               3
